--------------------------------------------------------------------------------

Exhibit 10.1
 
[vascularlogo.jpg]
 
CHAIRMAN OF THE BOARD AGREEMENT


THIS AGREEMENT made as of the 1st day of May 2011, is by and between Vascular
Solutions, Inc., a Minnesota corporation (the "Company"), and John Erb, a
resident of the State of Minnesota (the "Chairman").


WHEREAS, Chairman and the Company mutually desire to enter into a relationship
whereby Chairman will serve as the Chairman of the Board of the Company; and


WHEREAS, Chairman and the Company desire to specify all benefits payable to
Chairman in connection with his service to the Company.


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and the Chairman, each intending to be legally bound, agree as follows:


1.           Appointment.  Chairman has been appointed as Chairman of the Board
by the Board of Directors of the Company and agrees to serve as Chairman of the
Board of the Company during the term of this Agreement. The consideration set
forth in Section 4 shall be the sole consideration due Chairman for his services
rendered hereunder.  This Agreement does not confer any employment relationship
between Chairman and the Company, and Chairman shall not be considered as an
employee of the Company.


2.           Duties.  The Chairman will make the best use of his energy,
knowledge, and training in advancing the Company's interests during his service
to the Company.  He will diligently and conscientiously perform the duties of
his position as defined by the Board of Directors.  The Chairman will make every
effort to avoid using any trade secrets or confidential information that he may
have in his possession from any other entity in connection with his service to
the Company.


3.           Term.  This Agreement shall commence on May 1, 2011 and will
continue until terminated by either the Chairman or the Board of Directors for
any reason by providing 30 days’ prior written notice to the other party.


4.           Compensation.


  (a)  Monthly Retainer:  The Company will pay Chairman a monthly fee of $10,000
for each month of services provided hereunder, to be reviewed and adjusted by
the Board of Directors effective December 31, 2011 and no less frequently than
annually thereafter.


  (b)  Stock Option Grant and Benefits:  Upon Board of Directors’ approval, the
Company will grant to Chairman a ten year non-incentive option to purchase
20,000 shares of the Company's Common Stock at the fair market value on the date
of grant which shall vest on a pro rata basis over four years based on
continuation of service as consultant to the Company.  The Chairman will be
eligible for future annual awards under the Company’s stock option and award
plan.  Other than as specified above, the Chairman shall not have any
entitlement to any benefits.


 
1

--------------------------------------------------------------------------------

 
 
  (c)  Expenses:  The Company shall reimburse Chairman for all ordinary and
necessary business expenses Chairman incurs while performing his duties under
this Agreement, provided that Chairman accounts properly for such expenses to
the Company in accordance with the general corporate policy of the Company as
determined by the Company's Board of Directors and in accordance with the
requirements of Internal Revenue Service regulations relating to substantiation
of expenses.


5.           Inventions.


  (a)       "Inventions," as used in this Section 5, means any discoveries,
designs, improvements or software (whether or not they are in writing or reduced
to practice) or works of authorship (whether or not they can be patented or
copyrighted) that the Chairman makes, authors, or conceives (either alone or
with others) and that:


      
(i) 
concern directly the Company's products, research or development;

 
      
(ii)
result from any work the Chairman performs for the Company; or

 
      
(iii)
use in any significant respect the Company's equipment, facilities, or trade
secret information.

 
  (b)      The Chairman agrees that all Inventions he makes during the term of
this Agreement concerning the Company’s products and projects will be the sole
and exclusive property of the Company.  The Chairman will, with respect to any
such Invention:
 
      
(i)
keep current, accurate, and complete records which will belong to the Company;

 
      
(ii)
promptly and fully disclose the existence and describe the nature of the
invention to the Company and in writing (and without request);

 
  
(iii)
assign (and the Chairman does hereby assign) to the Company all of his rights to
the invention, and applications he makes for patents or copyrights in any
country, and any patents or copyrights granted to him in any country; and



  
(iv)
acknowledge and deliver promptly to the Company any written instruments, and
perform any other reasonable acts necessary in the Company's opinion and at its
expense to preserve property rights in the invention against forfeiture,
abandonment, or loss and to obtain and maintain letters patent and/or copyrights
on the invention and to vest the entire  right and title to the invention in the
Company, provided that the Chairman makes no warranty or representation to the
Company as to rights against third parties hereunder.



 
2

--------------------------------------------------------------------------------

 
 
6.           Confidential Information.


  (a)     "Confidential Information," as used in this Section 6, means
information that is not generally known and that is proprietary to the Company
or that the Company is obligated to treat as proprietary.  This information
includes, without limitation:


      
(i)
trade secret information about the Company and its products or services;

 
      
(ii)
"Inventions," as defined in subsection 5 (a) above;

 
      
(iii)
information concerning the Company's business, as the Company has conducted it
or as it may conduct it in the future; and

 
      
(iv)
 
information concerning any of the Company's past, current, or possible future
products, including (without limitation) information about the Company's
research,  development, engineering, purchasing, manufacturing, servicing,
finances, marketing or selling.

 
Any information that reasonably can be expected to be treated as Confidential
Information will be presumed to be Confidential Information (whether the
Chairman or other originated it and regardless of how he/she obtained it).
 
  (b)      Except as required in his duties to the Company, the Chairman will
not, during his services hereunder or for a period of three (3) years after
termination of his services to the Company, use or disclose Confidential
Information to any person not authorized by the Company to receive it, excluding
Confidential Information:
 
      
(i)
which is or becomes publicly available by a source other than the Chairman;

 
      
(ii)
which is received by the Chairman after termination of his services hereunder
from a source who, to the Chairman's knowledge, did not obtain the information
directly or indirectly from Chairman or agents of the Company; or

 
      
(iii)
for which disclosure thereof the Company has consented in writing.

 
When the Chairman's services with the Company end, Chairman will promptly turn
over to the Company all records and any compositions, articles, devices,
apparatus, and other items that disclose, describe, or embody Confidential
Information, including all copies, reproductions, and specimens of Confidential
Information in its possession, regardless of who prepared them.


 
3

--------------------------------------------------------------------------------

 


7.           Non-Solicitation of Employees.  The Chairman agrees that during his
service to the Company as Chairman of the Board and for a period of one (1) year
after his service to the Company as Chairman of the Board ends, he will not
employ or attempt to employ on the behalf of any entity any of the Company's
then-current employees.


8.           Conflicting Business.  The Chairman agrees that, other than as
provided in this Agreement, he will not transact business with the Company
personally, or as agent, owner, partner, or shareholder of any other entity
without the prior approval of the Board of Directors.


9.           No Adequate Remedy.  The Chairman understands that if he fails to
fulfill his obligations under Sections 5, 6, 7 or 8 of this Agreement, the
damages to the Company would be very difficult to determine.  Therefore, in
addition to any other rights or remedies available to the Company at law, in
equity or by statute, the Chairman hereby consents to the specific enforcement
of Sections 5, 6, 7 or 8 of this Agreement by the Company through an injunction
or restraining order issued by any appropriate court.


10.         Miscellaneous.


  (a)  Successors and Assigns.  This Agreement may not be assigned by the
Chairman or the Company without the other party’s written consent.


  (b)  Modification.  This Agreement may be modified or amended only by a
writing signed by each of the parties hereto.


  (c)  Governing Law.  The laws of the State of Minnesota shall govern the
validity, construction, and performance of this Agreement.


  (d)  Construction.  Wherever possible, each provision of this Agreement shall
be interpreted so that it is valid under applicable law.  If any provision of
this Agreement is to any extent invalid under applicable law in any
jurisdiction, that provision shall still be effective to the extent it remains
valid.  The remainder of this Agreement also shall continue to be valid, and the
entire Agreement shall continue to be valid in other jurisdictions.


  (e)  Non-Waiver.  No failure or delay by any of the parties hereto in
exercising any right or remedy under this Agreement shall waive any provision of
this Agreement.  Any single or partial exercise by either of the parties hereto
of any right or remedy under this Agreement shall not preclude the party from
otherwise or further exercising its rights or remedies, or any other rights or
remedies granted by any law or any related document.


 
4

--------------------------------------------------------------------------------

 


  (f)  Captions.  The headings in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.


  (g)  Notices.  All notices and other communications required or permitted
under this Agreement shall be in writing and hand delivered or sent by
registered first-class mail, postage prepaid.  Such notices and other
communication shall be effective upon receipt if hand delivered and shall be
effective five (5) business days after mailing if sent by mail to the following
addresses, or such other addresses as either party shall have notified the other
party:
 
If to the Company:
Vascular Solutions, Inc.
 
6464 Sycamore Court
 
Minneapolis, Minnesota  55369
 
Attention:  Chief Executive Officer

 
If to the Chairman:
John Erb
 
2328 Meeting Street
 
Wayzata, MN  55391

 
IN WITNESS WHEREOF, the Company and the Chairman have executed this Agreement as
of the date first above written.



  VASCULAR SOLUTIONS, INC.                 By:
/s/  Howard Root
       
Howard Root
Date
     
Its: Chief Executive Officer
                 
/s/ John Erb
       
John Erb
Date
 

 
5


--------------------------------------------------------------------------------